


Exhibit 10.5

 

MEMORANDUM OF AGREEMENT

 

Norwegian Shipbrokers’Association’s Memorandum of Agreement for sale and
purchase of ships. Adopted by The Baltic and International Maritime Council
(BIMCO) in 1956.

Code-name

Dated: 22nd February 2010

 

SALEFORM 1993

Revised 1966, 1983 and 1986/87.

 

Shipping Trust Ltd., 80 Broad Street, Monrovia, Liberia
hereinafter called the Sellers, have agreed to sell, and Baltic Trading Limited
a Marshall Islands Corporation

 

hereinafter called the Buyers, have agreed to buy

 

Name: =SWS JNCX Hull H1150=

 

Classification Society/Class: ABS

 

Built:  scheduled delivery April 2010 By: Shanghai Waigaoqiao Shipbuilding Co
Ltd / Shanghai Jiangnan Changxing Shipbuilding Co. Ltd., China

 

Flag: Liberia

Place of Registration: Monrovia

 

Call Sign:

Grt/Nrt:

 

Register Number:

 

hereinafter called the Vessel, on the following terms and conditions:

 

Definitions

 

“Banking days” are days on which banks are open both in the country of the
currency stipulated for the Purchase Price in Clause 1, London, Oslo, New York,
Greece, or China and in the place of closing stipulated in Clause 8.

 

“In writing” or “written” means a letter handed over from the Sellers to the
Buyers or vice versa, a registered letter, telex, telefax or other modern form
of written communication.

 

“Classification Society” or “Class” means the Society referred to in line 4.

 

“Shipbuilding Contract” means the shipbuilding contract dated 30 March 2006
between Shipping Trust Ltd. (as BUYER) and China Shipbuilding Trading Company
Limited (CSTC) and Shanghai Waigaoqiao Shipbuilding Co., Ltd. (BUILDER),
including any additions, amendments, addenda and novations thereof.

 

--------------------------------------------------------------------------------


 

“Specifications” means the Specifications of 177,000 DWT bulk carrier with
Forecastle SWS-DWG NO. SY406-01-001 (PC-DWG NO. 1173-024-01.01-G00-01-01-00)
Version 3, updated 24 February 2005, including any additions and amendments /
addenda thereof.

 

“Builder” means Shanghai Waigaoqiao Shipbuilding Co., Ltd. and/or Shanghai
Jiangnan Changxing Shipbuilding Co. Ltd.

 


1.                                       PURCHASE PRICE U.S.$ 73,000,000.00
(UNITED STATES DOLLARS SEVENTY THREE MILLION) IN CASH


 


2.                                       DEPOSIT


 

As security for the correct fulfilment of this Agreement the Buyers shall pay a
deposit of 10% (ten per cent) of the Purchase Price within 3
(three)             banking days from the date this Agreement has been signed by
both the Buyers and the Sellers on fax provided the account is open and
functional .  This deposit shall be placed with the London branch of DnB NOR
Bank ASA and held by them in a joint, interest bearing account for the Sellers
and the Buyers, to be released in accordance with joint written instructions of
the Sellers and the Buyers.  Interest to be credited to the Buyers.  Any fee
charged for holding the said deposit shall be borne equally by the Sellers and
the Buyers.  In case the IPO mentioned in clause 21 herein is not completed by
the Buyers within 16th March 2010, then the deposit shall be returned to the
Buyers with interest, if any.

 


3.                                       PAYMENT


 

The 90% (ninety per cent) of the said Purchase Price (hereinafter “the Balance”)
and any other charges / money whatsoever payable by the Buyers to the Sellers
under this Agreement (hereinafter “the Charges”) shall be remitted by the Buyers
by Swift Interbank Transfer and received by the Sellers’ nominated bank not
later than 2 (two) banking days prior to the date when the Vessel is expected to
be in every respect physically ready for delivery with 10 (ten) days notice
under Clause 5.

 

The Balance and the Charges shall be released to the Sellers on delivery of the
Vessel, but not later than 3 (three) banking days after the Vessel is in every
respect physically ready for delivery in accordance with the terms and
conditions of this Agreement and Notice of Readiness has been given in
accordance with Clause 5.

 

The Charges include the compensation for bunkers, lubricating / hydraulic /
grease oils in accordance with Clause 7 and anything for which the Buyers agree
to pay to the Sellers in accordance with this Agreement.

 

The Balance and the Charges shall be paid out to the Sellers unconditionally by
Swift Interbank Transfer in accordance with an irrevocable written instruction
from the Buyers in full without any deduction, off-set or diminution in
accordance with this Agreement.

 

The Bank Charges covering the joint account, the Buyers’ account and Closing
meeting concerning this Agreement shall be borne equally by the Sellers and the
Buyers.

 

--------------------------------------------------------------------------------


 


4.                                       INSPECTIONS


 


5.                                       NOTICES, TIME AND PLACE OF DELIVERY


 


A)                                      THE SELLERS SHALL KEEP THE BUYERS WELL
INFORMED OF THE VESSEL’S ITINERARY IN ACCORDANCE WITH SCHEDULE FROM THE SHIPYARD
AND SHALL PROVIDE THE BUYERS WITH 30/21/14, 10/7, AND 5 DAYS APPROXIMATE NOTICE
OF THE DELIVERY AND 3/1 DAYS DEFINITE NOTICE OF THE DELIVERY.  WHEN THE VESSEL
IS AT THE PLACE OF DELIVERY AND IN EVERY RESPECT PHYSICALLY READY FOR DELIVERY
IN ACCORDANCE WITH THIS AGREEMENT, THE SELLERS SHALL GIVE THE BUYERS A WRITTEN
NOTICE OF READINESS FOR DELIVERY.


 


B)                                     THE VESSEL SHALL BE DELIVERED AND TAKEN
OVER SAFELY AFLOAT AT A SAFE AND ACCESSIBLE BERTH OR SAFE AND ACCESSIBLE
ANCHORAGE EX-YARD IN ACCORDANCE WITH THE SHIPBUILDING CONTRACT (INTENTION
SWS-JNCX SHIPYARD, SHANGHAI / CHANGXING ISLAND AREA).  THE BUYERS SHALL HAVE THE
OBLIGATION TO REMOVE THE VESSEL FROM THE BUILDER’S YARD WITHIN MAXIMUM FIVE
RUNNING DAYS AFTER DELIVERY.


 

Expected time of delivery:  between 1st April 2010 and 31st May 2010 in the
Sellers’ option.

 

Date of cancelling (see Clauses 5 c), 6 b) (iii) and 14):  31st May 2010 in the
Buyers’ option

 


C)                                      IF THE SELLERS ANTICIPATE THAT,
NOTWITHSTANDING THE EXERCISE OF DUE DILIGENCE BY THEM, THE VESSEL WILL NOT BE
READY FOR DELIVERY BY THE CANCELLING DATE THEY MAY NOTIFY THE BUYERS IN WRITING
STATING THE DATE WHEN THEY ANTICIPATE THAT THE VESSEL WILL BE READY FOR DELIVERY
AND PROPOSE A NEW CANCELLING DATE.  UPON RECEIPT OF SUCH NOTIFICATION THE BUYERS
SHALL HAVE THE OPTION OF EITHER CANCELLING THIS AGREEMENT IN ACCORDANCE WITH
CLAUSE 14 WITHIN 3 BANKING DAYS OF RECEIPT OF THE NOTICE OR OF ACCEPTING THE NEW
DATE AS THE NEW CANCELLING DATE.


 

If the Buyers have not declared their option within 3 banking days of receipt of
the Sellers’ notification or if the Buyers accept the new date, the date
proposed in the Sellers’ notification shall be deemed to be the new cancelling
date and shall be substituted for the cancelling date stipulated in line 61.

 

If this Agreement is maintained with the new cancelling date all other terms and
conditions hereof including those contained in Clauses 5 a) and 5 c) shall
remain unaltered and in full force and effect.  Cancellation shall be entirely
without prejudice to any claim for damages the Buyers may have under Clause 14
for the Vessel not being ready by the original cancelling date.

 


D)                                     SHOULD THE VESSEL BECOME AN ACTUAL,
CONSTRUCTIVE OR COMPROMISED TOTAL LOSS BEFORE DELIVERY THE DEPOSIT TOGETHER WITH
INTEREST EARNED SHALL BE RELEASED IMMEDIATELY TO THE BUYERS WHEREAFTER THIS
AGREEMENT SHALL BE NULL AND VOID.

 

--------------------------------------------------------------------------------


 


7.                                       SPARES/BUNKERS, ETC.


 

The Sellers shall deliver the Vessel to the Buyers with everything belonging to
her on board and on shore including all Owners’ supply items as per the
Shipbuilding Contract.  All spare parts and spare equipment including spare
tail-end shaft(s) and/or spare propeller(s)/propeller blade(s), if any,
belonging to the Vessel at the time of delivery used or unused, whether on board
or not shall become the Buyers’ property, but spares on order are to be
excluded. Forwarding charges, if any, shall be for the Buyers’ account.  The
Sellers are not required to replace spare parts including spare tail-end
shaft(s) and spare propeller(s)/propeller blade(s) which are taken out of spare
and used as replacement prior to delivery, but the replaced items shall be the
property of the Buyers.  The radio installation and navigational equipment shall
be included in the sale without extra payment.  Unused stores and provisions
shall be included in the sale and be taken over by the Buyers without extra
payment.

 

The Sellers have the right to take ashore crockery, plates, cutlery, linen and
other articles bearing the Sellers’ flag or name, provided they replace same
with similar unmarked items.  Library, forms, etc., exclusively for use in the
Sellers’ vessel(s), shall be excluded without compensation. Captain’s, Officers’
and Crew’s personal belongings including the slop chest are to be excluded from
the sale, as well as the following additional items (including items on hire):

 

The Buyers shall take over the remaining bunkers and unused lubricating
oils/greases on board at the time of delivery and pay the Sellers’ net price
(excluding barging expenses) from the time of supply.

 

Lubricating oils to be those in sealed drums and/or designated storage tanks not
having been used or circulated in the vessel’s machinery.

 

Payment under this Clause shall be made at the same time and place and in the
same currency as the Purchase Price.

 


8.                                       DOCUMENTATION


 

The place of closing:  London, Oslo or New York in Sellers’ option

 

The Buyers and the Sellers are to mutually agree a list of delivery documents as
reasonably and customarily required to facilitate the legal transfer and
registration of the Vessel by the Buyers that will be delivered by the Sellers
to the Buyers at the time Buyers pay for the Vessel and all extras.  The
delivery documentation is to be incorporated as an Addendum to the MOA.”

 

At the time of delivery the Buyers and Sellers shall sign and deliver to each
other a Protocol of Delivery and Acceptance confirming the date and time of
delivery of the Vessel from the Sellers to the Buyers.

 

At the time of delivery the Sellers shall hand to the Buyers the classification
certificate(s) as well as all plans etc., which are on board the Vessel.  Other
certificates which are on board the Vessel shall also be handed over to the
Buyers unless the Sellers are required to retain same, in which case the Buyers
to have the right to take copies.  Other technical documentation which may be in

 

--------------------------------------------------------------------------------


 

the Sellers’ possession shall be promptly forwarded to the Buyers at their
expense, if they so request.  The Sellers may keep the Vessel’s log books but
the Buyers to have the right to take copies of same.

 


9.                                       ENCUMBRANCES


 

The Sellers warrant that the Vessel, at the time of delivery, is free from all
charters, encumbrances, mortgages and maritime liens or any other debts
whatsoever.  The Sellers hereby undertake to indemnify the Buyers against all
consequences of claims made against the Vessel which have been incurred prior to
the time of delivery.

 


10.                                 TAXES, ETC.


 

Any taxes, fees and expenses in connection with the purchase and registration
under the Buyers’ flag shall be for the Buyers’ account, whereas similar charges
in connection with the closing of the Sellers’ register shall be for the
Sellers’ account.

 


11.                                 CONDITION ON DELIVERY  SEE CLAUSE 17


 

The Vessel with everything belonging to her shall be at the Sellers’ risk and
expense until she is delivered to the Buyers.  However, the Vessel shall be
delivered with her class maintained without condition/recommendation*, free of
average damage affecting the Vessel’s class, and with her classification
certificates and national certificates valid and unextended without
condition/recommendation* by Class or the relevant authorities at the time of
delivery.  Validity of all above Certificates to be minimum 5 months after the
date of delivery of the Vessel with the exception of those which are interim or
provisional due the Vessel being a newbuilding (e.g. where final approval of
certain documentation may be pending), in which case the validity of said
certificates may be less.

 

*                                         Notes, if any, in the surveyor’s
report which are accepted by the Classification Society without
condition/recommendation are not to be taken into account.

 


12.                                 NAME/MARKINGS


 

Upon delivery the Buyers undertake to change the name of the Vessel and alter
funnel markings.

 


13.                                 BUYERS’ DEFAULT


 

Should the deposit not be paid in accordance with Clause 2, the Sellers have the
right to cancel this Agreement, and they shall be entitled to claim compensation
for their losses and for all expenses incurred together with interest.

 

Should the Purchase Price not be paid in accordance with Clause 3, the Sellers
have the right to  cancel the Agreement, in which case the deposit together with
interest earned shall be released to the Sellers.  If the deposit does not cover
their loss, the Sellers shall be entitled to claim further compensation for
their losses and for all expenses incurred together with interest.

 

--------------------------------------------------------------------------------


 


14.                                 SELLERS’ DEFAULT


 

Should the Sellers fail to give Notice of Readiness in accordance with Clause 5
a) or fail to be ready to validly complete a legal transfer by the date
stipulated in line 61 the Buyers shall have the option of cancelling this
Agreement provided always that the Sellers shall be granted a maximum of 3
banking days after Notice of Readiness has been given to make arrangements for
the documentation set out in Clause 8.  If after Notice of Readiness has been
given but before the Buyers have taken delivery, the Vessel ceases to be
physically ready for delivery and is not made physically ready again in every
respect by the date stipulated in line 61 and new Notice of Readiness given, the
Buyers shall retain their option to cancel.  In the event that the Buyers elect
to cancel this Agreement the deposit together with interest earned shall be
released to them immediately.

 

Should the Sellers fail to give Notice of Readiness by the date stipulated in
line 61 or fail to be ready to validly complete a legal transfer as aforesaid
they shall make due compensation to the Buyers for their loss and for all
expenses together with interest if their failure is due to proven negligence and
only if the Buyers cancel this Agreement.

 


15.                                 BUYERS’ REPRESENTATIVES  SEE CLAUSE 18


 


16.                                 ARBITRATION


 


A)*                               THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH ENGLISH LAW AND ANY DISPUTE ARISING OUT OF THIS
AGREEMENT SHALL BE REFERRED TO ARBITRATION IN LONDON IN ACCORDANCE WITH THE
ARBITRATION ACTS 1950 AND 1979 OR ANY STATUTORY MODIFICATION OR RE-ENACTMENT
THEREOF FOR THE TIME BEING IN FORCE, ONE ARBITRATOR BEING APPOINTED BY EACH
PARTY.  ON THE RECEIPT BY ONE PARTY OF THE NOMINATION IN WRITING OF THE OTHER
PARTY’S ARBITRATOR, THAT PARTY SHALL APPOINT THEIR ARBITRATOR WITHIN FOURTEEN
DAYS, FAILING WHICH THE DECISION OF THE SINGLE ARBITRATOR APPOINTED SHALL APPLY.
 IF TWO ARBITRATORS PROPERLY APPOINTED SHALL NOT AGREE THEY SHALL APPOINT AN
UMPIRE WHOSE DECISION SHALL BE FINAL.

 

*                                         16 a), 16 b) and 16 c) are
alternatives; delete whichever is not applicable.  In the absence of deletions,
alternative 16 a) to apply.

 

Clauses 17 to 22 are to form an integral part of this Agreement.

 

Clause 17

 

The Vessel is to be delivered to Buyers in accordance with this Agreement, the
Shipbuilding Contract and the Specifications as defined herein, a copy of which
is to be appended to the MOA.  To the extent there are any conflicts between
this Agreement and the Shipbuilding Contract and Specifications, the provisions
of the Shipbuilding Contract and Specifications shall prevail.  Exempted from
this is the specifically agreed Laycan per lines 60-61 of the MOA, where the MOA
will prevail.  All the rights of the Sellers under the Shipbuilding Contract and
warranties are to be assigned to the Buyers.  The Buyers, Sellers and Builder
shall upon delivery sign a tripartite agreement to cover the assignment of all
guarantees and 3rd party warranties in full.  In the event that the Builder is
unwilling to enter into such an agreement for whatsoever reason, the Sellers
shall work constructively as an intermediary in

 

--------------------------------------------------------------------------------


 

processing the warranty items on behalf of the Buyers, however will under no
circumstances remain responsible for any defects, latent or not, or any remedy
of defects.

 

Clause 18

 

The supervision will be undertaken by the Sellers in accordance with the
Shipbuilding Contract and to the Sellers’ normal professional standards.  The
Sellers shall apply their best endeavours with the Builder to arrange that a
maximum of three representatives of the Buyers (including Master and Chief
Engineer) are permitted to attend the shipyard 30 days prior to delivery and to
attend vessel’s sea trials, always at Buyers’ risk and expense.  All the
representatives are to sign Sellers’ usual indemnity forms.

 

Clause 19

 

All negotiations and the terms of this Memorandum of Agreement are to remain
strictly private and confidential, except that the Buyers may disclose such
information as may be required by the securities laws in the United States of
America in respect of Sellers Initial Public Offering.

 

Clause 20  Performance Guarantee

 

The Buyers have the right to assign this Memorandum of Agreement to a subsidiary
wholly owned by the Buyers.  Notwithstanding the assignment of this Memorandum
of Agreement by the Buyers, the Buyers will remain responsible for all of the
Buyers’ obligations and liabilities to the Sellers hereunder.  The Buyers will
execute and deliver a copy of the Assignment to the Sellers within 14 days after
this Memorandum of Agreement is signed by the Sellers and the Buyers.

 

Clause 21  Buyer’s subjects

 

Buyer’s obligations in accordance with this Agreement are subject to an initial
public offering being completed by Baltic Trading Limited on or prior to
March 16, 2010. In the event such an offering is not completed on or prior to
such date, Buyer may terminate this agreement without any liability or payment.

 

Clause 22

 

Notwithstanding line 6 of the MOA, it is noted that the Vessel is a Newbuilding
and accordingly it is agreed that Sellers may elect:

 

(a) to take delivery from the Builder but not to register the Vessel in Liberia
prior to her on-sale and delivery to Buyers.  In such case Sellers may transfer
the ownership of the Vessel, and deliver the Vessel unregistered, to Buyers; or

 

(b) to take delivery of the Vessel from the Builder and to register the Vessel
in Liberia prior to her on-sale and delivery to Buyers.

 

--------------------------------------------------------------------------------


 

The Sellers shall advise the Buyers in writing of their election not later than
4 weeks prior to the Vessel’s expected delivery date to the Sellers from the
Builder.  The Buyers shall advise the Sellers in writing not later than 5 weeks
prior to Vessel’s expected delivery of their chosen port of Registry and the
exact documentary requirements for the registration of the Vessel (as a
Newbuilding or as a transfer from the Liberia flag, as the case may be) in
Buyers’ chosen port of Registry in the event that such requirements differ from
Sellers’ requirements.

 

This agreement is drawn up in two originals of even tenor and date one to be
retained by each party.

 

 

For the Sellers

 

For the Buyers

/s/Antonios Lampros

 

/s/ R.G. Buchanan

Antonios Lampros

 

R.G. Buchanan

Attorney-in-Fact

 

Attorney-in-Fact

 

For and on behalf of Shipping Trust Ltd.

 

 

This document is a computer generated copy of “SALEFORM 1993”, printed by
authority of the Norwegian Shipbrokers’ Association, using software which is the
copyright of Strategic Software Ltd. Any insertion or deletion to the form must
be clearly visible.  In the event of any modification made to the preprinted
text of this document, the original document shall apply.  The Norwegian
Shipbrokers’ Association and Strategic Software Ltd. assume no responsibility
for any loss or damage caused as a result of discrepancies between the original
approved document and this document.

 

--------------------------------------------------------------------------------
